Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., J.), entered January 23, 2006 in a personal injury action. The order, insofar as appealed from, granted defendant’s motion to compel plaintiff’s mother to attend plaintiffs physical examination and supplemental physical examination in order to provide medical history.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, J.E, Martoche, Centra and Pine, JJ.